         Case 4:11-cr-00031-RH-WCS Document 63 Filed 08/08/19 Page 1 of 3
                                                                                Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION



UNITED STATES OF AMERICA

v.                                             CASE NO. 4:11cr31-RH

JIMMY D. HOWARD,

                   Defendant.

__________________________________/


                   ORDER TERMINATING SUPERVISED RELEASE


         The defendant Jimmy D. Howard has moved for early termination of

supervised release. The government has responded in opposition.

         A court may order early termination after a defendant has served at least one

year on supervised release, but only if early termination is warranted by the

defendant’s conduct and the interest of justice. See 18 U.S.C. § 3583(e)(1). Mr.

Howard has served nearly four years on supervised release and thus, as the

government acknowledges, is eligible for early termination. The Judicial

Conference of the United States has approved Monograph 109 suggesting early-

termination considerations.




Case No. 4:11cr31-RH
         Case 4:11-cr-00031-RH-WCS Document 63 Filed 08/08/19 Page 2 of 3
                                                                                    Page 2 of 3




         The record establishes that Mr. Howard has maintained a stable residence,

employment, and family life. He has had only minor violations—once leaving the

district without permission, and briefly discontinuing his monthly restitution

payments, until reprimanded by the probation officer. No violation proceedings

have been initiated.

         The government opposes early termination, noting the scope of the fraud

that resulted in this conviction and emphasizing errors in Mr. Howard’s motion for

early termination. The motion asserts complete compliance with the conditions of

supervision and does not acknowledge the violations noted above. It is true,

though, that he has not been charged with any violation.

         Mr. Howard served a substantial term in the Bureau of Prisons and

apparently is back on track. At some point Mr. Howard will have to go forward

without supervision. There is little reason to believe his chance of success will be

significantly different in 13 months—at the scheduled termination date—than the

chance of success is today. The probation department’s finite resources can best be

used supervising others.

         I have considered the factors in 18 U.S.C. § 3553(a) and the criteria in

Monograph 109. I find that terminating supervised release at this time is warranted

by Mr. Howard’s conduct and the interest of justice. See 18 U.S.C. § 3583(e)(1).

Accordingly,



Case No. 4:11cr31-RH
         Case 4:11-cr-00031-RH-WCS Document 63 Filed 08/08/19 Page 3 of 3
                                                                              Page 3 of 3




         IT IS ORDERED:

         Mr. Howard’s term of supervised release is terminated as of August 8, 2019,

at 11:11 a.m.

         SO ORDERED on August 8, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:11cr31-RH
